Riddick, J. (dissenting). I differ in some respects from what has been said in the opinion as to the question of jurisdiction presented by this appeal, and, though I do not deem it a matter of much importance, I shall briefly state my reasons for doing so. It is true that consent cannot confer jurisdiction,'but there is nothing here to show that the circuit court did not have jurisdiction. Besides, different rules apply in those cases where the court has no power to adjudicate upon the subject and those where the want of jurisdiction, if it exists, arises only from the fact that the action is local, and has been brought in the wrong county. If this action had been brought in the probate court, no act of the parties could have affected the question of jurisdiction, for that court has no power to decide such cases. But the circuit court has such power, and, though the action must be brought in the county where the animal was killed, yet, like the proof of any other fact, the defendant may waive proof of the fact that the animal was killed in the county where the action was brought by admitting it-. For, though “a defendant cannot by any act or omission confer an authority which the law has withheld, he may well exonerate the plaintiff from adducing evidence that. the case is a proper one for the exercise of an authority which the law has conferred.” Part 2 of vol. 1, Smith’s Leading Cases (8th Ed.), p. 1122; Little Rock & Ft. Smith Ry. Co. v. Jamison, 70 Ark. 346. Now, the complaint in this case is a little indefinite, but both parties say that it alleges that the animal was killed in Conway county, and there is nothing in the evidence to show that this was not true. No objection was made to the jurisdiction of the court during the progress of the trial or in the motion for a' new trial filed by defendant. If the defendant had expressly admitted on the trial that the horse was killed in Conway county, we would not have permitted it to withdraw that admission and show to the contrary here. But by going to trial, making no objection in the court below that the action was brought in the wrong county, and by inviting the court below to give judgment on the merits of the case, it has impliedly conceded that the animal was killed in that county, and that the court had jurisdiction to try the case. To allow it to raise that question for the first time in this court, after being defeated below on the merits, would be "to allow it to reserve that as a sort of masked battery to be used if occasion required. As the evidence does not show that the court had no jurisdiction, and as both parties tried the case on the theory that the court below did have jurisdiction, it seems to me that it is too late now for that question to be raised, and that it would be bad practice to permit it. McMinn v. Hamilton, 77 N. C. 300; Crook v. Pitcher, 61 Md. 510; Grand Rapids R. Co. v. Gray, 38 Mich. 461; Field v. Dortch, 34 Ark. 399; part 2, vol. 1, Smith’s Leading Cases (8th Ed.), 1122; Elliott, Appellate Proc. § 500; Wells, Jurisdiction, § 86. This question came before the court in Railway Co. v. Lindsay, 55 Ark. 282, but Chief Justice Cockrill, after stating the question, said that it was unnecessary to decide it in that case. In the recent case of Little Rock & Ft. Smith Ry. Co. v. Jamison, 70 Ark. 346, the question came before the court again, but it seems to have been assumed there that the question had already been decided by Little Rock & Ft. Smith Ry. Co. v. Clifton, 38 Ark. 205, and Railway Co. v. Lindsay, supra, but a close reading of those cases will show that this is not so. For this reason, I do not think the question has been well considered by the court in any previous case, and as no rule of property is involved, I do not feel that we are precluded from considering it now, and believe that the objection to the judgment for want of jurisdiction should be overruled.